            Case 4:19-cv-05269-EFS                  ECF No. 17           filed 07/23/20     PageID.457 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                          FILED IN THE
                                                                                                           U.S. DISTRICT COURT
                                                                  for thH_                           EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                          VERNA C.
                                                                                                       Jul 23, 2020
                      on behalf of “T.O.”                                                                 SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 4:19-CV-5269-EFS
                                                                     )
           ANDREW M. SAUL, Commissioner of                           )
                  Social Security,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The parties’ Stipulated Motion for Remand, ECF No. 15, is GRANTED.
u
              This matter is REVERSED and REMANDED to the Commissioner of Social Security for further administrative
              proceedings pursuant to to sentence four of 42 U.S.C. § 405(g).
              Judgment entered for Plaintiff.


This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge             Edward F. Shea                                                  on Parties' Stipulated Motion for Remand.




Date: July 23, 2020                                                          CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                             Sara Gore
